Citation Nr: 0741011	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for thoracolumbar strain with osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.

4.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

5.  Entitlement to a rating in excess of 10 percent for left 
shoulder strain.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for exercise induced 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 until 
his retirement in November 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran's claims folder is now under the 
jurisdiction of the RO in Newark, New Jersey.

The issue of entitlement to service connection for bilateral 
hearing loss is discussed below.  The remaining issues listed 
on the first page of this decision are addressed in the 
REMAND portion of the decision below and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran does not have auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz of 
40 decibels or greater; auditory thresholds for at least 
three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss disability are not met.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

In this case, the veteran's claim for service connection for 
bilateral hearing loss must be denied, as hearing loss 
disability as defined by 38 C.F.R. § 3.385 is not shown.  
None of the audiometric test results contained in the service 
treatment records, including the results obtained for hearing 
conservation data, meet the requirements of 38 C.F.R. § 3.385 
for hearing loss disability.  Similarly, the report of 
examination in June 2005 does not record a pure tone air 
conduction threshold above 20 decibels for any of the five 
frequencies listed in the regulation, and the speech 
recognition using the Maryland CNC test was 100 percent for 
each ear.  In the absence of hearing loss disability are 
defined in the regulation, the claim must be denied.  


VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the veteran filed his application for benefits 
in June 2005, before he ended active duty in November 2005.  
When he filed his application, he was given notice consistent 
with the requirements of section 5103(a).  This was before 
the adverse January 2006 rating decision.  A few months after 
the Court issued its decision in Dingess, supra, the veteran 
was given the specific notice required by that decision as an 
attachment to the July 2006 statement of the case.  The Board 
acknowledges that this part of the notice was given after the 
adverse decision that is the subject of this appeal.  As 
service connection is not granted for bilateral hearing loss, 
questions concerning the degree of disability and the 
effective date of an award do not arise.  Consequently, the 
Board concludes that there is no prejudice to the veteran in 
the timing of this portion of the notice.

VA also fulfilled its duty to assist the claimant by 
obtaining the service treatment records and providing an 
examination.  The veteran reported at his June 2007 hearing 
that he had not received treatment for hearing loss.  
Consequently, there are no other pertinent records to obtain 
concerning this claim.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Additional pertinent medical evidence from the Institute for 
Better Breathing was received from the veteran on June 28, 
2007.  The Board sent the veteran a letter in October 2007 
asking if he wished to waive agency of original jurisdiction 
(AOJ) review of that evidence.  The veteran replied to the 
Board in November 2007, requesting that his claims be 
remanded to the AOJ for review of the additional evidence.  

At his hearing in June 2007, the veteran also reported that 
he was receiving treatment for PTSD through the New Jersey 
Department of Military and Veterans Affairs PTSD program, as 
well as treatment for his back problems and GERD from VA.

A July 2006 rating decision granted service connection and 
assigned a 10 percent rating for migraine headaches.  This 
rating also denied the veteran's claim for an increased 
rating for his left shoulder disability.  In June 2007, the 
veteran submitted a notice of disagreement with the ratings 
assigned to his migraine headache and left shoulder 
disabilities.  The veteran has not been issued a statement of 
the case with respect to these claims.  Since there has been 
an initial RO adjudication of the claims and a notice of 
disagreement, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2007); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the veteran's 
treatment for PTSD (provided through the 
New Jersey Department of Military and 
Veterans Affairs PTSD program) from 
November 2005 to present.  

2.  Obtain the veteran's VA treatment 
records dated from July 2006 to present.

3.  Provide the veteran a statement of the 
case with regards to his claims for 
increased ratings for migraine headache 
and left shoulder disabilities.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any of these issues to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed with respect to any issue, such 
claim should not be certified to the 
Board.  If a substantive appeal is filed 
with respect to any claims, subject to 
current appellate procedures, such claims 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim for service connection 
for exercise-induced bronchial asthma, and 
his appeals for higher initial ratings for 
PTSD, thoracolumbar strain, and GERD.  The 
RO should issue a supplemental statement 
of the case which shows consideration of 
all evidence received since the July 2006 
statement and give the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


